Case 18-22708-jra Doc 34 Filed 08/10/21 Pagelof1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Northern District of Indiana

Elsie Louise Parga

Inre faw Elsie L Pennington ; Case No. 18-22708-jra

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee

hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association, as Trustee of

 

 

BKPL-EG Holding Trust NewRez LLC d/b/a Shellpoint Mortgage Servicing
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 13-2
should be sent: Amount of Claim: $35,551.22
c/o Rushmore Loan Management Services Date Claim Filed: 10/22/2019

P.O. Box 55004
Irvine, CA 92619-2708

Phone: 888.504.6700 Phone: 800.365.7107
Last Four Digits of Acct #: 2952 Last Four Digits of Acct. #: 3866

 

 

Name and Address where transferee payments

should be sent (if different from above): |
c/o Rushmore Loan Management Services

P.O. Box 52708
Irvine, CA 92619-2708

Phone: 888.504.6700
Last Four Digits of Acct #:___ 2952

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Molly Slutsky Simons Date: 08/10/2021
Transferee/Transferee’s Agent

 

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
